Citation Nr: 0318487	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran's substantive appeal as to a 
determination of December 30, 1999, assigning a 30 percent 
rating for post-traumatic stress disorder, was timely 
submitted?

2.  Entitlement to an increased rating for residuals of a 
punji stick wound of the left leg, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals on 
appeal from a rating decision entered in December 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, granting service connection for post-
traumatic stress disorder (PTSD) and assigning a 30 percent 
schedular evaluation therefor.  In addition, the RO denied 
entitlement to an increased (compensable) rating for 
residuals of a punji stick wound of the left leg.  By 
subsequent rating action in February 2001, the RO increased 
the schedular evaluation assigned for the veteran's left leg 
punji stick wound to 10 percent.

Upon receipt of the case by the Board, it was determined that 
a substantive appeal may not have been timely submitted in 
connection with the veteran's claim for a rating in excess of 
30 percent for PTSD from July 1999.  Pursuant to 38 C.F.R. 
§ 20.903(c) (2002), the Board notified the veteran in writing 
in May 2002 of that possibility and that, in the event that a 
timely substantive appeal had not been received, then the 
Board would lack jurisdiction to review the matter and 
dismiss the appeal.  A summary of the evidence then 
available, as well as the applicable legal authority, was 
provided to the veteran in May 2002 Board correspondence.  He 
was therein invited to submit any additional evidence and 
argument supporting the timely filing of a substantive appeal 
as to the PTSD issue, or request a hearing.  In his response, 
received by the Board in June 2002, the veteran indicated 
that he had no evidence or written argument to present and 
that he did not wish to request a hearing.

With respect to the claim for increase for a punji stick 
wound of the left leg, the Board by a May 2002 memorandum to 
its evidence development unit sought additional development 
actions.  Upon completion of such actions, the veteran was 
advised by a letter, dated in January 2003, of the evidence 
obtained by the Board, copies of which were provided to him.  
He was also informed of his right to present additional 
evidence or argument, but he declined to do so in a response 
received by the Board later in January 2003.  The 
representative in March 2003 correspondence reported that no 
additional evidence or argument was to be presented for 
consideration by the Board.  

Although the appeal of the December 1999 action is herein 
dismissed, the submission of January 31, 2001, is 
nevertheless a claim for increase for PTSD and such matter is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  By its rating decision of December 30, 1999, the RO 
granted entitlement to service connection for PTSD and 
assigned a 30 percent schedular evaluation therefor.

2.  Notice of the RO's action taken on December 30, 1999, was 
mailed to the veteran on January 14, 2000. 

3.  The veteran thereafter submitted a notice of disagreement 
with respect to the  rating assigned for PTSD, following 
which a statement of the case was mailed on September 15, 
2000.

4.  A substantive appeal regarding the action of December 30, 
1999, as to the rating assigned for PTSD, was received by the 
RO on January 31, 2001.

5.  A substantive appeal was not received by the RO regarding 
the rating assigned by the RO for PTSD on December 30, 1999.


CONCLUSION OF LAW

As a timely substantive appeal to the RO's December 30, 1999 
action assigning a 30 percent schedular evaluation for PTSD, 
was not filed.  The Board is without jurisdiction to review 
the merits of claim presented.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.300, 20.302, 
20.303, 20.305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that it is the Board's mandatory 
obligation to ascertain in each and every case, and at any 
juncture in its adjudication process, that it has 
jurisdiction over the subject matter presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).  The fact that the RO erred 
in accepting the VA Form 9 of January 2001 as timely filed is 
not dispositive of this matter as the United States Court of 
Veterans Appeals (Court) held in Lozano v. Derwinski, 1 Vet. 
App. 184, 185-86 (1991), relying upon OPM v. Richmond, 496 
U.S. 414, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990), held 
that an error could not be relied on to estop VA from denying 
monetary benefits.  In Richmond, the Supreme Court held that 
the payment of government benefits must be authorized by 
statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.  Richmond, 496 U.S. at 424; see Schweiker v. 
Hansen, 450 U.S. 785, 788-90 (1981).  

Notwithstanding the Board's obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the RO did not previously 
address the issue of the timeliness of filing of the 
substantive appeal.  Therefore, in an effort to afford the 
veteran due process of law, the Board, pursuant to 38 C.F.R. 
§ 20.903(c), advised the veteran in May 2002 of its intent to 
address such question.  Through that letter, the veteran was 
also apprised of the facts as they were then known and the 
legal authority governing the disposition of the timeliness 
issue.  It is evident that the appellant chose not to offer 
any additional evidence or argument relating to such matter.  

The question herein presented, that of the timeliness of 
filing of a substantive appeal, is by definition a legal one, 
and one governed not by the facts presented but by the 
controlling laws and regulations.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  The date of filing of the 
substantive appeal and the remainder of the facts are 
undisputed, and, as there is no indication whatsoever that 
there is any existing, potentially relevant evidence to 
obtain, there is no possibility of prejudice to the veteran 
were the Board to proceed to address the question presented 
in an effort to ascertain whether the Board has jurisdiction.  
Bernard; VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).  
Because the governing legal authority, and not the evidence, 
is dispositive of this matter, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and its implementing regulations are inapplicable and 
remand for their initial consideration by the RO is 
unnecessary.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).   

Analysis

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202.  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  The Court has held that, if the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The evidence of record shows that the RO, in a rating 
decision of December 30, 1999, granted entitlement to service 
connection for PTSD and assigned a 30 percent schedular 
evaluation therefor.  Notice of such action was furnished to 
the veteran by the RO in its letter, dated January 14, 2000, 
and he thereafter initiated an appeal.  Following the 
completion of certain development by the RO, a statement of 
the case was provided to the veteran as an attachment to 
correspondence mailed on September 15, 2000.  

As a further attachment to the September 2000 correspondence, 
the RO included a VA Form 9, Appeal to the Board of Veterans' 
Appeals, and the cover letter accompanying the statement of 
the case requested that the veteran read the instructions on 
the VA Form 9 in order to comply with the time requirements 
for the submission of a substantive appeal.  The VA Form 9 
instructions were instructive of the fact that the veteran 
had one year from the date the notice of decision had been 
mailed or, 60 days from the date that the statement of the 
case had been mailed, to file a timely substantive appeal.  
He was also informed of the possibility of requesting and 
receiving an extension as to the noted time limits, if 
circumstances so warranted.  However, a substantive appeal 
was not then received by the RO until January 31, 2001, and 
no request for an extension of time for filing was made 
within the required time frame.  Moreover, the record 
reflects that no additional evidence was received by the RO, 
following the September 2000 issuance of the statement of the 
case, within the time permitted to perfect an appeal, as 
would have required the RO to prepare and furnish a 
supplemental statement of the case and possibly extend the 
period in which to timely file the substantive appeal.  See 
38 C.F.R. § 20.302(b); VAOPGCPREC 9-97, 62 Fed. Reg. 15567 
(1997).  

In the absence of a timely substantive appeal to the RO's 
December 1999 decision assigning a 30 percent rating for 
PTSD, the Board lacks jurisdiction to consider the merits of 
the underlying claim and the claim must be dismissed.  Roy.  

ORDER

In the absence of a timely substantive appeal with respect to 
the RO's assignment in December 1999 of a 30 percent rating 
for PTSD, the appeal is dismissed.


REMAND

As indicated above, the Board by its May 2002 memorandum 
requested further development with respect to the issue of 
the veteran's entitlement to a rating in excess of 10 percent 
for residuals of a left leg punji stick wound, to include 
scarring.  Such development was sought pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Much additional evidence, to include the report of a 
VA fractures and bone disease examination undertaken in 
November 2002, has been added to the record as a result of 
actions undertaken by the Board's evidence development unit.  
In the absence of a written waiver from the veteran, such 
evidence, in combination with that already on file, must be 
reviewed by the RO.  Hence, remand is required.  

It, too, is noted that the RO has not to date considered the 
claim of entitlement to an increase under recent changes to 
the rating criteria governing the evaluation of skin 
diseases, including scars, which were finalized on August 30, 
2002.  See 67 Fed. Reg. 49590 (2002).  An examination has not 
been conducted to evaluate the disability in question under 
the recently modified rating criteria.  Therefore further 
development is in order.  

While the Board regrets that a remand of this matter will 
further delay a final decision in this appeal, such action is 
needed to ensure that all due process requirements are met. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
skin examination to determine the current 
nature and severity of his service-
connected left leg punji stick wound 
residuals.  All pertinent symptomatology 
and dermatological findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should also 
be accomplished.  The claims files must 
be made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  

Specific findings as to the foregoing are 
required:  

(a)  The presence or absence of 
a surgical scar due to 
treatment of the left leg punji 
stick wound residuals must be 
noted.  If a scar(s) is (are) 
found to be present, describe 
the size and location of all 
scarring attributable to the 
service-connected left leg 
punji stick wound residuals and 
note whether: 

?	such scarring is deep 
(associated with 
underlying soft tissue 
damage) or productive of 
limited motion, and, if 
so, whether that scarring 
exceeds 6, 12, 72, or 144 
square inches; or 

?	such scarring is 
superficial (not 
associated with underlying 
soft tissue damage) and 
does not cause limited 
motion, exceeds 144 square 
inches; or 

?	superficial scarring is 
productive of a limitation 
of left knee function; or  

?	there is present or absent 
poor nourishment, repeated 
ulceration, or tenderness 
or pain on objective 
demonstration regarding 
any superficial scarring. 

2.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for residuals of a left leg punji 
stick wound based on all of the evidence 
of record and all governing legal 
authority, to include the VCAA and the 
rating criteria for the evaluation of 
skin scars in effect prior to, on, and 
after August 30, 2002.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative as to the evidence 
received since issuance of the previous 
supplemental statement of the case and 
all applicable legal authority.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  


Stegall v. West, 11 Vet. App. 268 (1998).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



